         Case 1:07-cv-02058-LAP Document 186 Filed 01/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES SECURITIES and
EXCHANGE COMMISSION,

                       Plaintiff,
                                                 7 Civ. 8851 (LAP)
               -against-

NORTEL NETWORKS CORPORATION and
NORTEL NETWORKS LIMITED,

                       Defendants.

UNITED STATES SECURITIES and
EXCHANGE COMMISSION,

                       Plaintiff,                7 Civ. 2058 (LAP)

               -against-                                ORDER

FRANK A. DUNN, et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:
    The Court is in receipt of the Distribution Agent’s Thirty-

Eighth Progress Report.        (Dkt. no. 103 in 7-cv-8851; dkt. no.

185 in 7-cv-2058.)       The Distribution Agent shall inform the

Court by letter no later than February 4, 2021 what steps are

necessary to resolve these matters and close the cases.

SO ORDERED.

Dated:       New York, New York
             January 21, 2021

                                     ____________________________
                                     LORETTA A. PRESKA
                                     Senior United States District Judge
